Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Kim’s transport arrangement system discloses a computer-implemented method for matching users for transportation services (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0057, and ¶0064. In particular, see Figs. 1B and 2A - 2B. See ¶0026, Kim teaches a computer-based method for a transport arrangement service wherein a user's estimated time of arrival to a specified location where they would be picked up by a transport service is determined), the method comprising: 
receiving, at a network system including one or more processors, from a computing device associated with a first user, a set of service data including a request for a second user to transport the first user from an origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, and ¶0058. In particular, see Fig. 1B ~ request trigger 153; client eta determine 140.  See Fig. 2A ~ periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0011 - ¶0013.  Kim teaches a network system which receives a request trigger 153 associated with a first user's computing device, requesting transport from a second user to transport the first user from an origin location); 
determining, by the network system, a topological location of the computing device within a topological graph that includes a pickup location associated with the origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, ¶0058, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155, ¶0009 - ¶0010 and ¶0011 - ¶0013.  Kim teaches a computer-based method, relying upon map latitude and longitude coordinates associated with a user's computer to determine the user's pickup location associated with the origin location), 
determining, based on the topological location, an estimated time of arrival of the first user at the pickup location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0009 - ¶0010 and ¶0011 - ¶0013); and 
matching the first user with the second user based the estimated time of arrival of the first user.  (See Figs. 1 – 6, ¶0043, ¶0046, ¶0054, and ¶0063. Particularly, See Figs. 1A - 1B and 2A.  See ¶0043, "The ETA match of the request proxy 150 can receive or retrieve the user ETA 143 and the vehicle ETA 151, and periodically check or compare the ETAs 143, 151 in order to determine if/when the ETAs 143, 151 substantially match or are within a predetermined amount of time of each other (depending on user configuration). When the ETA match determines that the ETAs 143, 151 substantially.)
Meunier’s mobile device location determination system is then introduced to teach wherein the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.  (See Figs. 1 - 2, ¶0008 - ¶0009, ¶0012, ¶0016, and ¶0021. Particularly, see Fig. 2.  See ¶0012 and ¶0016, Meunier teaches the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.)
However, the prior art does not teach, or suggest every element of independent claims 1, 7, 11, and 16. As such, a person skilled in the art would not modify Kim in view of Meunier, or any other combination thereof, to provide the method for determining, by the network system, a topological location of the computing device within a topological graph that includes a pickup location associated with the origin location, the topological graph comprising nodes representing clusters of radio signals associated with access points and edges labeled with estimated travel times between two nodes.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for determining, by the network system, a topological location of the computing device within a topological graph that includes a pickup location associated with the origin location, the topological graph comprising nodes representing clusters of radio signals associated with access points and edges labeled with estimated travel times between two nodes.
In particular, the prior art is silent in teaching, or suggesting a method wherein the topological graph comprising nodes representing clusters of radio signals associated with access points and edges are labeled with estimated travel times between two nodes.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661